DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikuriya (US 10414438 B2) in view of Max (US 20180136666 A1).

Regarding Claim 1, Mikuriya teaches  a parking support apparatus (Mikuriya, Fig 1 - Parking Assistance Controller) comprising: a hardware processor coupled to the memory (Mikuriya, Col 3 line 19-20 “The parking assistance controller…consists of a microcontroller including…a memory”), the hardware processor being configured to: a select one movement route from the plurality of movement routes based on magnitude of difference between a direction of the vehicle to a target position at a turning-back position where the vehicle turns back (Mikuriya, Col 14 lines 65-67, Col 15 lines 1-5 “The parking assistance controller…looks up the attitude angles…of the vehicle at the reversing position…based on the vehicle passage width…and the vehicle passage depth…The route in which the front portion of the vehicle will not interfere at the reversing position…with the obstacles…adjacent to the vehicle passage in the width direction and the depth direction…” Examiner interprets the “route in which the front portion of the vehicle will not interfere at the reversing position…with the obstacles…adjacent to the vehicle passage”  reading on selecting movement route from the plurality of movement routes and “the attitude angles…of the vehicle at the reversing position…based on the vehicle passage width…and the vehicle passage depth” reading on magnitude of difference between a direction of the vehicle to a target position at a turning-back position where the vehicle turns back) and a direction of the vehicle to the target position when the vehicle is positioned on the movement route (Mikuriya, Fig 4 shows the vehicle on the movement route to the target parking position, Pc); and move the vehicle based on the selected movement route (Mikuriya, Fig 4 shows the movement route passing the reversing position Pb).  

Mikuriya does not teach a memory configured to store in advance a plurality of movement routes having different turning radii of a vehicle.  However, Max teaches this limitation (Max, [0034] “a plurality of trajectories for a parking space can be captured and stored, in particular if a plurality of entry and exit trajectories belong to a parking space”).

It would have been obvious to one of ordinary skill in art before the effective date of the claimed invention to have modified to include store in advance a plurality of movement routes having different turning radii of a vehicle as taught by Max in order to make it possible for the vehicle “to carry out partially or completely automatic control on the basis of the stored trajectory database data” (Max {0057].
Regarding Claim 2, Modified Mikuriya teaches the parking support apparatus (Mikuriya, Fig 1 - Parking Assistance Controller) according to claim 1, wherein the hardware processor  calculates a vehicle inclination angle that is an intersection angle between a longitudinal direction of the vehicle at the (Mikuriya, “Fig 4, Col 5 Line 29 the attitude angle (θ.sub.M) at the reversing position (Pb)”) and a first direction extending along an entrance of a target parking area (Mikuriya, Fig 4, Col 4 lines 56-57 “travel direction (Da) of the vehicle at the parking start position (Pa)”), the target parking area including the target position (Mikuriya, Fig 4 G-Parking Spot, Pc-Target Parking Position ), and a movement route inclination angle that is an intersection angle between the first direction and the longitudinal direction of the vehicle at an intersection of the movement route (Mikuriya, Fig 4, Col 8 line 5  “the parking attitude angle (θ.sub.F)”) and a reverse start reference line being parallel to a second direction perpendicular to the first direction and passing through the turning-back position (Mikuriya, Fig 4 (Pb)-Reversing Position has coordinates (x,y) as shown in Fig 10B.  Examiner interprets the y-axis of the reversing position as the reference line parallel to a second direction (Db) perpendicular to the first direction (Da)).

Modified Mikuriya teaches selects the movement route having value of difference between the vehicle inclination angle and the movement route inclination angle equal to or smaller than a threshold (Mikuriya, Col 9, 49-51 “forming an angle (θ.sub.F-θ.sub.M) obtained by subtracting the attitude angle (θ.sub.M) from the attitude angle (θ.sub.F)”, Col 8 lines 17-20 “both of the attitude angle…and the target parking position...reach their limits”  Examiner interprets the “target parking position” as part of the movement route inclination angle (θ.sub.F) as shown in Fig 4 ).  Mikuriya, as modified, does not teach the absolute value of difference.  However, Max teaches this limitation (Max [0083] “absolute positions to be determined on the basis of a navigation satellite system”).


It would have been obvious to one of ordinary skill in art before the effective date of the claimed invention to have modified to include the absolute value of difference as taught by Max in order to discretely determine the difference between the vehicle inclination angle and the movement route inclination angle without other factors.

Regarding Claim 3, Modified Mikuriya teaches the parking support  apparatus (Mikuriya, Fig 1 - Parking Assistance Controller)  according to claim 2, wherein the movement route that turns at a position closer to the target parking area out of the plurality of movement routes has a smaller turning radius (Mikuriya, Col 9 lines 56-58 “maximum curvature (ρ.sub.max) corresponding to the minimum turning radius of the vehicle”), and the(Mikuriya, Col 6 lines 27-36 “Selecting the largest attitude angle enables generation of the route in which the vehicle is less likely to interfere with the obstacle…from the reversing position (Pb) to the target parking position (Pc)”, Fig 4 shows the movement route closer to the target parking area (G) than the turning back position (Pb)).  

Regarding Claim 4, Modified Mikuriya teaches the parking support apparatus (Mikuriya, Fig 1 - Parking Assistance Controller)  according to claim 2, wherein, when there are movement routes being selectable (Mikuriya, Col 10 lines 65-67, Col 11 lines 1-2 “the route generating circuit…selects…the shortest clothoid” Examiner interprets “clothoid curve” as movement route).

Modified Mikuriya teaches the selecting unit hardware processor selects the movement route having a smaller value of difference between the vehicle inclination angle and the movement route inclination angle (Mikuriya, Col 10 lines 65-67 “the route generating circuit 21 selects such a position in the region (S1+2) that the shortest clothoid curve whose start point is at the parking start position (Pa) and the shortest clothoid curve whose start point is at the target parking position (Pc) are obtained, as the reversing position (Pb)”).  Mikuriya, as modified, does not teach the absolute value of difference.  However, Max teaches this limitation (Max [0083] “absolute positions to be determined on the basis of a navigation satellite system”).

It would have been obvious to one of ordinary skill in art before the effective date of the claimed invention to have modified to include the absolute value of difference as taught by Max in order to discreetly determine the difference between the vehicle inclination angle and the movement route inclination angle without other factors.
Regarding Claim 5, Modified Mikuriya teaches the parking support apparatus (Mikuriya, Fig 1 - Parking Assistance Controller) according to claim 2, wherein the hardware processor translates the selected movement route to the turning- back position in the second direction (Mikuriya, Col 4 lines 41-44 “the vehicle is to travel forward from the parking start position (Pa) to the reversing position (Pb) and then be steered in the opposite direction to travel in reverse to the target parking position (Pc) set in the parking spot (G)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662